Title: From Benjamin Franklin to William Franklin, 6 October 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, October 6, 1773.
I wrote to you on the 1st of last month, since which I have received yours of July 29, from New York.
I know not what letters of mine governor H. could mean, as advising the people to insist on their independency. But whatever they were, I suppose he has sent copies of them hither, having heard some whisperings about them. I shall, however, be able at any time, to justify every thing I have written; the purport being uniformly this, that they should carefully avoid all tumults and every violent measure, and content themselves with verbally keeping up their claims, and holding forth their rights whenever occasion requires; secure, that from the growing importance of America, those claims will ere long be attended to, and acknowledged. From a long and thorough consideration of the subject, I am indeed of opinion, that the parliament has no right to make any law whatever, binding on the colonies. That the king, and not the king, lords, and commons collectively, is their sovereign; and that the king with their respective parliaments, is their only legislator. I know your sentiments differ from mine on these subjects. You are a thorough government man, which I do not wonder at, nor do I aim at converting you. I only wish you to act uprightly and steadily, avoiding that duplicity, which in Hutchinson, adds contempt to indignation. If you can promote the prosperity of your people, and leave them happier than you found them, whatever your political principles are, your memory will be honored.
I have written two pieces here lately for the Public Advertiser, on American affairs, designed to expose the conduct of this country towards the colonies, in a short, comprehensive, and striking view, and stated therefore in out-of-the-way forms, as most likely to take the general attention. The first was called, Rules by which a great empire may be reduced to a small one; the second, An Edict of the king of Prussia. I sent you one of the first, but could not get enough of the second to spare you one, though my clerk went the next morning to the printer’s, and wherever they were sold. They were all gone but two. In my own mind I preferred the first, as a composition for the quantity and variety of the matter contained, and a kind of spirited ending of each paragraph. But I find that others here generally prefer the second. I am not suspected as the author, except by one or two friends; and have heard the latter spoken of in the highest terms as the keenest and severest piece that has appeared here a long time. Lord Mansfield I hear said of it, that it was very ABLE and very ARTFUL indeed; and would do mischief by giving here a bad impression of the measures of government; and in the colonies, by encouraging them in their contumacy. It is reprinted in the Chronicle, where you will see it, but stripped of all the capitalling and italicking, that intimate the allusions and mark the emphasis of written discourses, to bring them as near as possible to those spoken: printing such a piece all in one even small character, seems to me like repeating one of Whitfield’s Sermons in the monotony of a school-boy. What made it the more noticed here was, that people in reading it, were, as the phrase is, taken in, till they had got half through it, and imagined it a real edict, to which mistake I suppose the king of Prussia’s character must have contributed. I was down at lord Le Despencer’s when the post brought that day’s papers. Mr. Whitehead was there too (Paul Whitehead, the author of Manners) who runs early through all the papers, and tells the company what he finds remarkable. He had them in another room, and we were chatting in the breakfast parlour, when he came running in to us, out of breath, with the paper in his hand. Here! says he, here’s news for ye! Here’s the king of Prussia, claiming a right to this kingdom! All stared, and I as much as any body; and he went on to read it. When he had read two or three paragraphs, a gentleman present said, Damn his impudence, I dare say, we shall hear by next post that he is upon his march with one hundred thousand men to back this. Whitehead, who is very shrewd, soon after began to smoke it, and looking in my face said, I’ll be hanged if this is not some of your American jokes upon us. The reading went on, and ended with abundance of laughing, and a general verdict that it was a fair hit: and the piece was cut out of the paper and preserved in my lord’s collection.
I don’t wonder that Hutchinson should be dejected. It must be an uncomfortable thing to live among people who he is conscious universally detest him. Yet I fancy he will not have leave to come home, both because they know not well what to do with him, and because they do not very well like his conduct. I am ever your affectionate father,
B Franklin.
